         Case 1:17-cr-00248-VSB Document 205 Filed 08/07/19 Page 1 of 1




                                                     August 6, 2019

BY ECF and EMAIL

The Honorable Vernon S. Broderick
U.S. District Judge
U.S. District Court for the Southern
District of New York
40 Foley Square
New York, NY 10007

       Re: United States v. Michael Mendlowitz, S2 17-cr-0248 (VSB)
           Unopposed Motion to Postpone Sentencing
Dear Judge Broderick:
         Sentencing in the above-referenced case is scheduled for September 12, 2019 at 2:30 p.m.
(Dkt. 194). We respectfully move this Court to adjourn Mr. Mendlowitz’s sentencing until the
week of November 4, 2019. The government, which does not oppose this motion, has asked that
the sentencing be scheduled for 3:30 p.m. or later to accommodate one of the AUSA’s upcoming
trial schedule.
       The reason for the request is to provide the defense with sufficient time to prepare Mr.
Mendlowitz’s sentencing submission. Additionally, due to the number of intervening Jewish
holidays in the fall that Mr. Mendlowitz observes with his family, we are requesting that the
sentencing be moved until after the last major holiday, which ends on October 22, 2019. This
adjournment will also permit Mr. Mendlowitz to aid his children with their transition into the
new school year in September.
      Mr. Mendlowitz has not requested any previous adjournments, and has represented to the
government, in connection with this request, that he will not seek a further adjournment.
                                             Respectfully submitted,

                                             /s/ Sarah B. Zimmer

                                             Sarah B. Zimmer
                                             Smith Villazor LLP


cc: AUSAs David Abramowicz, Jilan Kamal, & Dina McLeod
